Citation Nr: 0924628	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  05-20 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right 
knee disability.

2.  Entitlement to a rating in excess of 20 percent for 
lumbosacral spine disability.

3.  Entitlement to service connection for right shoulder 
disability.

4.  Entitlement to service connection for left shoulder 
disability.

5.  Entitlement to service connection for cervical spine 
disability with bilateral hand numbness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
December 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  Jurisdiction of the 
case resides with the RO in New York, New York.

The Board notes that in several written statements, the 
Veteran raised a claim for entitlement to service connection 
for depression, to include on a secondary basis.  A review of 
the claims file reveals that this claim has not been properly 
addressed.  Therefore, it is referred to the RO for 
appropriate development action.


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by 
moderate recurrent subluxation or lateral instability; there 
is no evidence of severe recurrent subluxation or lateral 
instability; there is no objective evidence of painful 
motion; flexion is not limited to less than 30 degrees; 
extension is not limited to more than 15 degrees.

2.  For the period prior to September 26, 2003, the Veteran's 
low back disability was manifested by no significant 
neurological impairment of either lower extremity; there was 
only moderate limitation of movement and there were no 
incapacitating episodes requiring bedrest prescribed by a 
physician.

3.  For the period beginning on September 26, 2003, the 
Veteran's disability of the lumbosacral spine is manifested 
by no significant neurological impairment of either lower 
extremity; flexion of the thoracolumbar spine is not limited 
to 30 degrees or less, there is no ankylosis of the 
thoracolumbar spine, and the disability is not productive of 
incapacitating episodes of at least four weeks for any year 
pertinent to this claim.

4.  Chronic right shoulder disability was not present in 
service or for many years thereafter, and is not otherwise 
etiologically related to service.

5.  The Veteran does not currently suffer from a left 
shoulder disability.

6.  In May 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant of his desire to withdraw his appeal of the issue 
of entitlement to service connection for cervical spine 
disability with bilateral hand numbness.


CONCLUSIONS OF LAW

1.  The Veteran's right knee disability does not warrant more 
than the currently assigned evaluation of 20 percent.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5257-5261 (2008).

2.  The Veteran's lumbosacral disability does not warrant 
more than the currently assigned evaluation of 20 percent.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (2003), 
5293 (2002), 5235-5243 (2008).

3.  Right shoulder disability was not incurred or aggravated 
during active service, and the incurrence or aggravation of 
arthritis of the right shoulder during such service may not 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  Left shoulder disability was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2008).

5.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met; therefore, the Board does not 
have appellate jurisdiction to decide the issue of 
entitlement to service connection for cervical spine 
disability with bilateral hand numbness.  38 U.S.C.A. 
§§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.204(b)(c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008). 
 Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in February 2004 and September 
2004, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim, 
as well as what information and evidence must be submitted by 
the Veteran, and what information and evidence will be 
obtained by VA.  The February 2004 letter as well as an 
August 2008 letter advised the Veteran of the types of 
evidence to submit, such as statements from his doctor, 
statements from other individuals describing their 
observations, or his own statement describing the symptoms, 
frequency, severity and additional disablement caused by his 
disabilities.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In addition, the August 2008 letter advised the 
Veteran of the type of evidence needed to establish a 
disability rating, including evidence addressing the impact 
of his conditions on employment and the severity and duration 
of his symptoms, and of the evidence the needed to establish 
an effective date.  Id.  The Veteran was provided with the 
rating criteria to establish disability ratings for his 
disabilities in the May 2005 statement of the case.  The 
claims were last readjudicated in March 2009.  Id.

As the Vazquez and Dingess notice came after the initial 
adjudication of the claims, the timing of the notices did not 
comply with the requirement that the notice must precede the 
adjudication.  However, the timing deficiency was remedied by 
the fact that the Veteran's claims were readjudicated by the 
RO in March 2009, after proper VCAA notice was provided and 
after the Veteran had an opportunity to respond.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  Thus, the Board concludes 
that the duty to notify has been met.
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service personnel and treatment records, VA 
treatment records and examination reports, and private 
treatment records, to include physical therapy records.  Also 
of record and considered in connection with the appeal are 
various written statements submitted by the Veteran and his 
representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Increased Rating Legal Authority

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 




Service Connection Legal Authority

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

To establish a service connection for an injury, the Veterans 
Court generally requires a veteran to show (1) medical 
evidence of a current disability, (2) medical or lay evidence 
of in-service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  In cases where the veteran cannot 
establish some of these elements, a veteran can instead 
establish continuity of symptomatology.  38 C.F.R. § 
3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
To establish continuity of symptomatology, the Veterans Court 
requires a veteran to show "(1) that a condition was 'noted' 
during service, (2) evidence of postservice continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Lumbosacral Spine Disability

Initially, the Board notes that the Rating Schedule has been 
revised with respect to evaluating disabilities of the spine.  
See Schedule for Rating Disabilities; Intervertebral Disc 
Syndrome, 67 Fed. Reg. 54,345-49 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Those 
provisions, which became effective September 23, 2002, 
replaced the rating criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 for intervertebral disc syndrome (in effect through 
September 22, 2002).  The Board observes that the regulations 
were further revised, effective from September 26, 2003.  See 
Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 
51,454-56 (Aug. 27, 2003).  Disabilities and injuries of the 
spine are now evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 through 5243.

If application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation. 38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-00.

Prior to September 26, 2003, a 10 percent evaluation was 
warranted for slight limitation of motion of the lumbar spine 
or for characteristic pain on motion.  A 20 percent 
evaluation was warranted for moderate limitation of motion of 
the lumbar segment of the spine.  A 20 percent evaluation 
was, similarly, indicated where there was evidence of 
lumbosacral strain with muscle spasm on extreme forward 
bending, or a unilateral loss of lateral spine motion in the 
standing position.  A 40 percent evaluation, under those same 
regulations, required demonstrated evidence of severe 
limitation of motion of the lumbar spine.  A 40 percent 
evaluation was similarly indicated where there was evidence 
of severe lumbosacral strain, with listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of the joint space, or with some of the 
aforementioned characteristics accompanied by abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2003).

Prior to September 23, 2002, intervertebral disc syndrome 
which was mild warranted a 10 percent evaluation.  A 
20 percent evaluation was warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 
40 percent evaluation required severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation required pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective prior to September 23, 2002.

Under the interim and revised criteria for intervertebral 
disc syndrome which became effective September 23, 2002 and 
September 26, 2003, a 10 percent evaluation is indicated 
where there was evidence of incapacitating episodes having a 
total duration of at least 1 week but less than 2 weeks 
during the past 12 months.  A 20 percent evaluation is 
indicated where there was evidence of incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  A 40 percent evaluation, 
under those same regulations, required demonstrated evidence 
of incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
from September 23, 2002 to September 25, 2003), Diagnostic 
Code 5243 (effective September 26, 2003).  (For the purpose 
of evaluation under Diagnostic Codes 5293 and 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, which became effective September 26, 2003, a 10 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  A 20 percent evaluation is warranted where there is 
evidence of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour, such as scoliosis, reversed lordosis, or abnormal 
kyphosis. A 40 percent evaluation requires evidence of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine. 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  In pertinent part Note 
(1) provides that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be rated separately under an 
appropriate diagnostic code.  Note (2) provides that, for VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  

Under the former criteria, in order to receive a higher, 40 
percent rating for lumbosacral spine disability, the medical 
evidence must show severe limitation of motion of the lumbar 
spine or severe lumbosacral strain, with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes or 
narrowing or irregularity of the joint space, or with some of 
the aforementioned characteristics accompanied by abnormal 
mobility on forced motion.  The medical evidence for this 
time period is scant; the available records do not reflect 
any of the aforementioned symptomatology which would allow 
for a higher rating.  Therefore, there is no basis on which 
to afford the Veteran a higher rating under the former 
criteria.

The medical evidence reflects that in December 2003, MRI of 
the lumbar spine showed L2-L3 and L3-L4 mild spinal stenosis 
and no acute disc herniation or significant neural foraminal 
stenosis.

At the February 2004 VA exam, the Veteran denied bladder or 
bowel incontinence.  He complained of paresthesias and 
numbness of the lower extremities.  The Veteran also 
complained of pain in the lower spine area with radiation to 
the legs.  He had stiffness and constant mild to moderate 
pain.  Exam revealed loss of lumbar lordosis.  He had a 
limping gait.  The curvature of the lumbar spine was with 
stiffening.  Backward extension of the lumbar spine was 45 
degrees with pain.  Flexion of the lumbar spine was 65 
degrees.  Right and left lateral flexion of the lumbar spine 
were each 35 degrees with pain.  Rotation of the lumbar spine 
to both the right and left produced pain at about 45 degrees 
on each side.  The spine was painful on motion.  There was 
limitation of lumbar spine movement due to pain, fatigue, 
weakness, and lack of endurance.  There was postural 
abnormality of the lumbar spine.  Sensory exam revealed 
diminished pinprick, temperature, and touch sensation of the 
left leg.  Motor strength was 5/5 in the lower extremities.  
Deep tendon reflexes were 4+ bilaterally, reactive and equal.  
There were no vertebral fractures.  There was radiculopathy 
in the L4-L5 and S1 of the lumbar spine.  The diagnosis was 
spinal stenosis of the lumbar spine at L4-L5.  The examiner 
opined that the Veteran cannot walk without forearm crutches 
and a brace.  He is unsteady. His lumbar spine is painful at 
L4-L5 because of spinal stenosis.  He cannot bend forward and 
backward.  The examiner stated that the cervical spine and 
lumbar spine disc disease, as well as the weightbearing on 
the left ankle (in that he needs a brace) made locomotion 
very difficult.  

An August 2004 private physical therapy report notes that the 
Veteran's gait dysfunction, which is caused by the paralysis 
of the left leg, contributes to his spinal degeneration.  It 
was also noted that there is bilateral leg weakness, possibly 
secondary to the compression of the spinal cord and 
peripheral nerves.  

An August 2004 letter from R. M. Mustapha, M.D., notes that 
the Veteran has severe gait deviation, low back pain, and 
peripheral neuropathy.  

A November 2005 VA exam report notes that the Veteran has a 
diagnosis of demyelinating sensory neuropathy of the lower 
extremities, which is not a result of military service.  It 
was also noted that there were no incapacitating episodes in 
the last 12 months.  

A November 2008 private MRI report notes that there is a 
moderate degree of discogenic disease, spondylosis, and 
diffuse posterior disc bulges from L1-L2 through L4-L5.  
There was also retrolisthesis of L1 on L2 and L2 on L3.  
There was a mild degree of central canal spinal stenosis at 
L2-L3.  There was a moderate degree of neural foraminal 
stenosis bilaterally.  At L3-L4 there was a moderate degree 
of central canal spinal stenosis.  There was a mild degree of 
anterior recess stenosis bilaterally at L4-L5 and a moderate 
degree of neural foraminal stenosis bilaterally at L4-L5.

The report of a February 2009 VA exam notes the Veteran's 
complaints of thoracolumbar pain and radiation of pain to 
both legs.  Forward flexion was painful at 45 degrees, 
backward extension was painful at 25 degrees, right lateral 
flexion was painful at 20 degrees, and left lateral flexion 
was painful at 30 degrees.  Rotation to the right was painful 
at 25 degrees and rotation to the left was painful at 30 
degrees.  There was no additional limitation of motion 
following repetitive movement and no flare-ups.  There was a 
painful motion spasm.  There was no weakness, but there was 
tenderness of the spine.  Sensory exam was normal with regard 
to pain, temperature, and touch.  Motor strength was 5/5.  
Deep tendon reflexes were 2+ in the lower extremities.  
Straight leg raises were positive bilaterally.  There were no 
incapacitating episodes in the past 12 months.  The examiner 
opined that the Veteran can do his daily activities.  He 
cannot lift, carry, climb, kneel, bend, twist, pull, or push.  
He can sit for 10-15 minutes and stand for 5-10 minutes.  He 
can do simple grasping and fine manipulation.  He cannot 
reach above the shoulder, drive a vehicle, or operate 
machinery.  

In order to receive a higher rating under the current 
criteria, there must be forward flexion of the thoracolumbar 
spine to 30 degrees or less, for favorable ankylosis of the 
entire thoracolumbar spine.  At the February 2004 VA 
examination, forward flexion of the thoracolumbar spine was 
to 65 degrees with pain.  In February 2009, forward flexion 
was to 45 degrees with pain.  At no time has there been 
additional loss of motion on repetitive use of the joint due 
to pain, fatigue, weakness, or lack of endurance sufficient 
to reduce flexion to 30 degrees or less.  There is no 
diagnosis of ankylosis.

Although there are multiple treatment records for the 
Veteran's low back, both through VA and private physicians, 
none of the records indicates limitation of motion such that 
would warrant a higher rating.  Additionally, during the 
relevant time period, muscle strength has consistently been 
full.  Also noted was mild stiffness, spasm in the low back, 
and pain with radiation, but no weakness.  Therefore, based 
upon the medical evidence for this time period, a higher 
rating is not warranted for limitation of motion.

Although the Veteran currently has a diagnosis of 
intervertebral disc syndrome, at no time during the period of 
this claim has the Veteran described having any 
incapacitating episodes warranting prescription bed rest by a 
physician, nor does the medical evidence show that such bed 
rest has ever been prescribed.  Therefore, he cannot receive 
a higher rating based upon incapacitating episodes of 
intervertebral disc syndrome requiring bed rest prescribed by 
a physician and treatment by a physician, as defined by 
38 C.F.R. § 4.71a.  

The Board has considered whether there is any other 
appropriate basis for granting a higher schedular rating for 
this disability but has found none.  In this regard, the 
Board notes that although the Veteran has consistently 
complained of radiation to the lower extremities and some 
numbness/paresthesias, he does not currently have any 
neurological diagnosis attributable to his low back 
disability.  At the February 2004 and February 2009 VA 
examinations, sensory exam was normal.  He has been diagnosed 
with demyelinating sensory neuropathy of the lower 
extremities, which the November 2005 VA examiner opined is 
not related to his military service.  It has also not been 
etiologically linked to his disability of the lumbosacral 
spine.  The Veteran is currently service-connected for 
ankylosis of the left ankle and foot drop; therefore, he is 
already compensated for symptoms related to that disability.  
Moreover, the Veteran's lumbosacral spine disability was 
originally service connected on the basis that it was due to 
his abnormal gait as a result of the left foot/ankle 
disability.  In sum, there is no diagnosis of a neurological 
disability directly attributable to the disability of the 
lumbosacral spine.  Additionally, the Veteran has 
consistently denied bowel or bladder incontinence.  
Therefore, a separate rating under the codes for neurological 
involvement is not warranted.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim for an increased rating, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

	

	II.  Right Knee Disability

Under Diagnostic Codes 5003 and 5010, osteoarthritis or 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees; a 10 percent 
evaluation if flexion limited to 45 degrees; a 20 percent 
evaluation if flexion is limited to 30 degrees; and a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees; a 10 percent 
evaluation if extension is limited to 10 degrees; a 20 
percent evaluation if extension is limited to 15 degrees; a 
30 percent evaluation if extension is limited to 20 degrees; 
a 40 percent evaluation if extension is limited to 30 
degrees; and a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability, a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability, or a 30 percent 
evaluation for severe knee impairment with recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a.

Precedent opinions of the VA's General Counsel have held that 
dual ratings may be given for a knee disorder, with one 
rating for instability (Diagnostic Code 5257) and one rating 
for arthritis with limitation of motion (Diagnostic Codes 
5003 and 5010).  VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  Another such 
opinion held that separate ratings under Diagnostic Code 5260 
(leg, limitation of flexion) and Diagnostic Code 5261 (leg, 
limitation of extension) may be assigned for disability of 
the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 
(2004).

The Veteran's right knee disability is currently rated 20 
percent disabling under Diagnostic Code 5257.  (In a May 2005 
rating decision, issued after the rating decision on appeal 
was issued, the RO increased the rating for the Veteran's 
right knee disability, which was previously evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, to the currently assigned 20 percent rating under that 
code.)  

The medical evidence reflects that in May 2003 the Veteran 
had no effusion or arthritis of the right knee.  Range of 
motion was without pain.  Flexion and extension were both 
noted to be normal.  There was no crepitus, joint 
instability, or laxity.  Ligaments and tendons were intact 
without laxity or pain on movement.  Muscle strength of the 
right leg was normal.  

At the February 2004 VA exam, the Veteran complained of pain, 
stiffness, swelling, heat, and redness in the right knee.  He 
also complained that he cannot flex his right knee.  Physical 
exam revealed no evidence of weakness, edema, effusion, 
instability, redness, heat, tenderness, guarding, or painful 
motion.  The examiner noted that flexion of the right knee 
was about 110 degrees without any pain, both active and 
passive.  Repetitive movement of the right knee did not 
change the range of motion.  There was no weakness of the 
right knee.  There was spastic and limping gait.  The 
examiner noted that functional limitation included standing 
and walking.

An August 2004 private physical therapy report notes a 
diagnosis of right knee degenerative joint disease with torn 
meniscus secondary to gait disorder requiring excessive use 
of the right leg to compensate for the left.  

An August 2004 letter from Dr. Mustapha notes no significant 
restriction of range of motion in the knees.  

After reviewing the medical evidence, the Board concludes 
that a rating in excess of 20 percent is not warranted for 
the Veteran's right knee disability.  In this regard, there 
is no evidence of severe recurrent subluxation or lateral 
instability.  The medical evidence consistently shows that 
there is no instability or laxity.  The Veteran's gait is 
abnormal; however, this is attributable to his service-
connected left foot/ankle condition.  As nothing in the 
medical evidence reflects severe instability or recurrent 
subluxation sufficient to warrant a higher rating under 
Diagnostic Code 5257, a higher rating under this code is not 
in order.

In considering whether the Veteran could receive a higher 
rating for his right knee disability under any other 
diagnostic code, the Board notes that extension of the right 
knee has consistently been full, to zero degrees.  
Additionally, the most recent VA exam indicates that 
following repetitive movement, the range of motion of the 
right knee remained the same.  The is no indication of any 
fatigue, weakness, or lack of endurance.  There is also no 
evidence of painful motion.  Therefore, the preponderance of 
the medical evidence does not show pain resulting in 
limitation of extension to more than 15 degrees.  As such, 
neither a higher nor a separate rating is warranted under 
Diagnostic Code 5261.  

Under Diagnostic Code 5260, which rates limitation of flexion 
of the leg, the Board notes that a higher rating of 30 
percent is warranted for flexion limited to 15 degrees.  The 
medical evidence reveals that the Veteran's right knee had 
flexion to 110 degrees on the most recent VA exam, and there 
is no additional limitation of motion due to pain, fatigue, 
weakness or lack of endurance which would qualify for even a 
compensable rating under Diagnostic Code 5260.  

There is no other diagnostic code which would allow for a 
higher rating for the Veteran's right knee disability.  In 
this regard, the Board notes that he does not have ankylosis 
of the right knee, and there is no evidence of nonunion of 
the tibia and fibula with loose motion.  

As noted earlier, the RO has increased the rating for the 
Veteran's right knee disability to 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Board has 
considered whether the Veteran could receive a separate 10 
percent rating for arthritis with "objective evidence of 
painful motion."  However, as nothing in the medical 
evidence indicates any objective evidence of painful motion 
(to the contrary, the February 2004 VA examiner noted that 
there was no pain on motion), a separate rating for arthritis 
with pain on motion is not in order.  

Therefore, the Board concludes that the Veteran's right knee 
disability is appropriately addressed by the currently 
assigned 20 percent disability rating.  In reaching this 
conclusion, the Board has considered the benefit of the doubt 
doctrine; however, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable in the 
instant appeal.  

        III.  Other Considerations for Increased Rating Claims

At no time during the appeal period has the Veteran's 
lumbosacral spine disability or his right knee disability 
been manifested by greater disability than contemplated by 
the currently assigned ratings under the designated 
diagnostic codes.  Accordingly, staged ratings are not in 
order and the assigned ratings are appropriate for the entire 
period of the Veteran's appeal.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

The Board has also considered whether either the Veteran's 
right knee disability or his lumbosacral spine disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology for each disability and the rating 
criteria for each disability provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluations are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

	IV.  Shoulder Disabilities

The Veteran claims that he is entitled to service connection 
for a right shoulder disability (status post rotator cuff 
tear repair) and a left shoulder disability (claimed as left 
shoulder pain) because they are the result of military 
service.  

Service treatment records are negative for any complaints of, 
treatment for, or findings related to either shoulder.  Post-
service medical evidence reveals that in August 1992 the 
Veteran was diagnosed with anterior acromial impingement 
syndrome, right shoulder, and possible rotator cuff tear.  He 
underwent a decompression of his right shoulder in January 
1993.  The November 2005 VA exam report notes no injury to 
the left upper extremity.  The Veteran complained of right 
shoulder pain and was diagnosed with right shoulder 
degenerative joint disease.  The other private and VA medical 
evidence indicates various neurological complaints with 
regard to the shoulders; however, none of the various 
complaints have been etiologically linked with active 
military service.

Additionally, with regard to the left shoulder claim, the 
Board notes that a December 2003 VA treatment record reports 
left shoulder pain.  No examiner identified the pathology 
causing the pain.  The Board notes that pain alone without an 
underlying disorder is not a disability for which service 
connection may be granted.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  

The Board also notes that the Veteran has not been afforded a 
VA examination in conjunction with his service connection 
claims.  In this regard, a VA examination or opinion is 
necessary if the evidence of record (a) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (b) 
establishes that the veteran suffered an event, injury, or 
disease in service; (c) indicates that the claimed disability 
or symptoms may be associated with the veteran's service or 
other service-connected disability, and (d) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence in the service treatment 
records of any complaints or findings with respect to the 
Veteran's shoulders, and there is absolutely no post-service 
medical evidence which suggests that the currently diagnosed 
right shoulder disability is in any way related to the 
Veteran's military service.  Moreover, there is no evidence 
of any diagnosed left shoulder disability.  Therefore, no VA 
examination is warranted.

In essence, the evidence linking a right shoulder disability 
to service is limited to the Veteran's own statements.  Lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Although the Veteran is competent to report that he has 
experienced shoulder symptoms since military service, the 
evidence fails to support his recollections.  As noted above, 
service treatment records make no mention of any shoulder 
injury or condition. Further, there is no diagnosis of a left 
shoulder disability, and his right shoulder disability was 
initially documented approximately two decades after his 
service separation, and no opinion linking this condition to 
military service has been presented.

Therefore, service connection is not warranted for either 
right shoulder disability or left shoulder disability.  In 
reaching this conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the claims, that doctrine is not 
applicable in the instant appeal.  



Withdrawal of Appeal

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  

A Substantive Appeal may be withdrawn on the record at a 
hearing on appeal or in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  In 
a May 2009 statement, the Veteran expressed his desire to 
withdraw his appeal for the claim of entitlement to service 
connection for a cervical spine disability, which has been 
characterized as disc disease of the cervical spine with 
bilateral hand numbness.  Having met the requirements of 38 
C.F.R. § 20.204, the appellant has effectively removed this 
issue from appellate status.  Accordingly, the Board does not 
have jurisdiction to decide the appeal.  


ORDER

Entitlement to a rating in excess of 20 percent for right 
knee disability is denied.

Entitlement to a rating in excess of 20 percent for 
disability of the lumbosacral spine is denied.

Entitlement to service connection for right shoulder 
disability is denied.

Entitlement to service connection for left shoulder 
disability is denied.







Entitlement to service connection for cervical spine 
disability with bilateral hand numbness is dismissed.




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


